Citation Nr: 0420477	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-14 309A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a Substantive Appeal to a June 1999 rating 
decision was timely filed.

2.  Entitlement to a compensable rating for sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
tonsillectomy and adenoidectomy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
fractured right little finger.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
ankle sprain.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
ankle injury.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1999 decision of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection, and assigned a 
noncompensable rating for sinusitis.  That rating decision 
also denied entitlement to service connection for residuals 
of a tonsillectomy and adenoidectomy, residuals of a 
fractured right little finger, residuals of a right ankle 
sprain, residuals of a left ankle injury, a cervical spine 
disability, and a thoracic spine disability.  Thereafter, the 
claims file was transferred to the Pittsburgh, Pennsylvania 
RO.

For the reasons outlined below, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (West 2002) (emphasis added).  
The Substantive Appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202 (West 2002).  To be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  
38 C.F.R. § 20.302(b) (West 2002).  

In computing the time limit for the filing of a Substantive 
Appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (2003).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See also 38 C.F.R. § 20.306 (2003).  A 
Substantive Appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (2003).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.

VA regulations also provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2003).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In a June 16, 1999, rating decision service connection was 
granted for sinusitis and assigned a noncompensable rating 
effective from November 10, 1998.  The rating decision also 
denied entitlement to service connection for residuals of a 
tonsillectomy and adenoidectomy, residuals of a fractured 
right little finger, residuals of a right ankle sprain, 
residuals of a left ankle injury, a cervical spine 
disability, and a thoracic spine disability.  

On July 7, 1999, notice of the decision was sent to the 
veteran at his last address of record as it appeared on the 
November 1998 VA Form 21-526, Veteran's Application for 
Compensation or Pension.  On July 26, 1999, a notice of 
disagreement was received from the veteran.  On April 20, 
2000, a statement of the case was mailed by the RO to the 
veteran's last address of record as it appeared on the 
November 1998 VA Form 21-526, Veteran's Application for 
Compensation or Pension.  That letter was returned as 
undeliverable and the United States Postal Service reported 
that no forwarding address was on file.  (The Board notes 
parenthetically that in the normal course of events it is the 
veteran's burden to keep VA apprised of his whereabouts.  
"If he does not do so, there is no burden on the part of ... 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Thereafter, it does not 
appear that a timely Substantive Appeal was received by the 
RO.  While the veteran, on July 19, 2000, filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, with the RO, this 
document was not received in a timely fashion even when 
taking into account the rules for computing the time limit 
for the filing of a Substantive Appeal found at 38 C.F.R. 
§§ 20.305, 20.306.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2003).  If not, the matter must be remanded to the 
RO to avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2003).  
Consequently, a remand is required for the veteran to be 
apprised of this timeliness issue and given an opportunity to 
argue that he did file a timely substantive appeal within 60 
days of the RO's issuance of the statement of the case. 

Next, the Board notes that in an August 2003 rating decision 
the RO considered the claims under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The benefits sought on appeal were again 
denied.  In February 2004, the representative filed with a 
statement in lieu of a VA Form 646 that related the veteran's 
displeasure with the denial of these issues.  Accordingly, 
the representative's February 2004 statement acted as a NOD 
to the RO's August 2003 decision.  38 C.F.R. § 20.201 (2003).  
Notably, a SOC addressing these issues has not been issued by 
the RO.  38 C.F.R. §§ 19.29, 19.30 (2003).  

Therefore, on remand, if the RO finds that the veteran failed 
to timely perfect an appeal as to the June 1999 rating 
decision, it should issue a statement of the case addressing 
entitlement to a compensable rating for sinusitis, as well as 
whether new and material evidence has been filed to reopen 
claims of entitlement to service connection for residuals of 
a tonsillectomy and adenoidectomy, residuals of a fractured 
right little finger, residuals of a right ankle sprain, 
residuals of a left ankle injury, a cervical spine 
disability, and a thoracic spine disability.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Hence, the case is REMANDED for the following actions:

1.  The RO should contact the veteran, 
notify him that it does not appear that 
he perfected his appeal in a timely 
manner as to the June 1999 rating 
decision.  The RO should then give him 
the opportunity to supplement the record 
on appeal as well as to present evidence 
and/or argument on this issue.

Thereafter, the RO should readjudicate 
the claims specifically addressing the 
timeliness of the appeal.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a SSOC that includes a summary 
of any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

2.  If the RO finds that the veteran 
failed to file a timely substantive 
appeal to the June 1999 rating decision, 
the RO should then issue a SOC addressing 
the issues of entitlement to a 
compensable rating for sinusitis, as well 
as whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
residuals of a tonsillectomy and 
adenoidectomy, residuals of a fractured 
right little finger, residuals of a right 
ankle sprain, residuals of a left ankle 
injury, a cervical spine disability, and 
a thoracic spine disability.  If, and 
only if, the veteran files a timely 
Substantive Appeal as to any of these 
issues, should that issue be returned for 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


